Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
This action is responsive to the application filed on 3/22/2019.  Claims 1-20 are pending in the case and are original claims.  Claims 1, 5, and 14 are independent.  Claims 1-20 are rejected.

CLAIM REJECTIONS
Claim Rejections Under 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fadell et al. (U.S Patent Application No. 2014/0115696). 

Regarding claim 1, Fadell discloses:  
A method for providing cross-device access to group features, the method comprising: 
receiving a facial image input from a user; (¶ [0077], lines 15-18 with Fig. 12, sensor 1220, disclose that a facial image may originate from a sensor 1120 collecting an image of a user’s face.)
authenticating the user to a user account based on the facial image input; (¶ [0077], lines 15-18 disclose an authentication is based on the facial image input.  ¶ [0049], lines 1-3 disclose authenticating a user to an electronic device (i.e., a user account of the device).)
matching the user account to a group that has access to a subset of features on the device, (¶ [0052], lines 1-14, disclose matching a user account to different groups or tiers, etc. of features on the electronic device.) wherein there are a plurality of groups associated with the device, (¶ [0052], lines 8-14, disclose a plurality of groups, and tiers associated with the device.) each of the plurality of groups having access to a different subset of features on the device; and (¶ [0052], lines 8-11, disclose some resources (e.g., features) may be associated with groups or tiers.) 
providing the user with access on the device to the subset of features corresponding to the matched group. (¶ [0052], lines 11-17, disclose 

Regarding claim 3, Fadell discloses:  
The method of claim 1, wherein the subset of features accessible by the user are custom tailored to each user associated with the group. (¶ [0052], lines 3-6, disclose “if an electronic device is used by several users (e.g., parents and children in the same family)” (e.g., groups) “the users may share some but not all of the resources” which discloses the subset of features of these groups may be tailored to each user associated with these groups.  Additionally, (¶ [0052], lines 1-3, disclose “the electronic device may provide access to different amounts of electronic device resources based on the identity of the authenticated user.” This also indicates features that can be tailored to each user.)
 
Regarding claim 4, Fadell discloses:  
The method of claim 1, wherein the group comprises one of: a family group, or an enterprise group. (¶ [0052], lines 3-6, disclose electronic devices are “used by several users (e.g., parents and children in the same family)” (e.g., a family group).)

Claim Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Fadell, in view of Sprigg et al. (US 2013/0040629) hereinafter “Sprigg”.

Regarding claim 2, Fadell teaches:  The method of claim 1, further comprising:
Fadell does not, but in related art, Sprigg teaches:  
providing the user with access to the subset of features corresponding to the matched group on a plurality of additional devices. (Sprigg, ¶ [0034], lines 14-22, teach cell phones and mobile computing devices (e.g., additional devices) having a subset of feature/parental controls corresponding to their users/children (e.g., groups).)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Fadell, to authenticate a user based on facial features as taught in Fadell combined with providing the user with access to the subset of features corresponding to the matched group on a plurality of additional devices as taught in Huang.  The motivation to do so is to provide users access to features and matched groups a user may belong to in order to conserver computational resources and/or to block user(s) from some features/groups for security/monetary reasons. 

Claims 5-9, and 14-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Fadell, in view of Huang et al. (US 9,055,062) hereinafter “Huang”.

Regarding claims 5 and 14, Fadell teach:  
A system for providing cross-device access to group features, comprising: 	a memory for storing executable program code; and (Fadell, ¶ [0033], lines 3-5, teach a memory 106 that can be used for storing data used to operate electronic device applications/executable program code.)
one or more processors, functionally coupled to the memory, the one or more processors being responsive to computer-executable instructions contained in the program code and operative to: (Fadell, ¶ [0031], teach a processor configured to execute various firmware/software computer-executable instructions.)
receive a facial image input from a user; (Fadell, ¶ [0077], lines 15-18 with Fig. 12, sensor 1220, teach a facial image may originate from a sensor 1220 collecting an image of a user’s face.)
determine based on the input that the user is not associated with a group having access to one or more sets of features accessible from the device; (Fadell, ¶ [0095], lines 12-14, and Fig. 15, block 1508, teach determining if the user is not authorized to have access to one or more set of features accessible form the device.  ¶ [0095], lines 6-10, teach the sets of features may be restricted applications/restricted resources.)
Fadell does not, but in related art, Huang teaches:  
send an authorization request to an owner account associated with the device for adding the user to the group; (Huang, column 5, line 65 to column 6, line the user configuration profiles may be associated with “user accounts and/or social indicators of relationships between users and WLAN owners. The social indicators may include electronic messaging frequency or common social network grouping between a user and an owner of a WLAN”.)
receive a request, via the authorization request, to add the user to the group; and (Huang, column 6, lines 6-8, teaches that upon successful authentication, a configuration profile is received at the wireless access point for adding the user to the WLAN. In general, configuration profiles and configuration parameters (Huang, column 9, lines 39-47) are axiomatic with a way to specify groups.
add the user to the group. (Huang, column 6, lines 8-13, teach a user is added to a WLAN with configuration profiles/parameters/groups.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Fadell and Huang, to authenticate a user based on facial features as taught in Fadell combined with determining a user is not authenticated to a group, requesting an owner of the group authentication the user to the group, and adding that user to the group as taught in Huang.  The motivation to do so is to allow owners to add users to a group that have already tried to authenticate to a group without burdening the user of determining how to join the group.

Regarding claims 6-15, Fadell in view of Huang teaches:  
The system of claim 5, wherein in adding the user to the group the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to: 
create a user account for the user accessible from the device via a facial image input of the user. (Fadell, ¶ [0077], lines 15-18 teach an authentication is based on the facial image input.  Fadell, ¶ [0049], lines 1-3 teach authenticating a user to an electronic device (i.e., a user account of the device).)

Regarding claims 7-16, Fadell in view of Huang teaches:  
The system of claim 5, wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to: 
provide the user with access to one or more features associated with the group on a plurality of devices upon authenticating the user via facial recognition on each corresponding one of the plurality of devices. (Fadell, ¶ [0077], lines 15-18 teach an authentication is based on the facial image input.  Fadell, ¶ [0049], lines 1-3 teach authenticating a user to an electronic device.  If one user can be authenticated to a user device with facial recognition, then additional users may also be similarly authenticated to corresponding user accounts.  Fadell, ¶ [0052], lines 3-6, teach “if an electronic device is used by several users (e.g., parents and children in the same family)” (e.g., groups) “the users may share some but not all of the resources” which teach the subset of features of these groups may be tailored to each user associated with these groups.)

Regarding claims 8 and 17, Fadell, in view of Huang, teaches:  
The system of claim 5, wherein the authorization request comprises one or more selectable policies for use of one or more features accessibly by the group by the user.  (Fadell, ¶ [0027], lines 3-7, teach the authentication system may include a system operative/authentication request to identify a user based on a visual or temporal pattern of inputs provided by the user.  For example, the electronic device may display several selectable options/features (e.g., policies) or shapes forming a visual pattern. The user may select any suitable predetermined subset of displayed options/features to authenticate.)

Regarding claims 9 and 18, Fadell, in view of Huang, teaches:  
The system of claim 5, wherein the one or more selectable policies comprise at least one of: a time limit use on the device policy; and an accessible content type policy. (Fadell, ¶ [0054], lines 1-7, teach “the electronic device may allow a user to authenticate for a particular amount of time. For example, once authenticated, the electronic device may allow a user to access restricted resources for 10 hours from the time the user authenticated” or another “particular amount of time”.)

Claims 10 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Fadell, in view of Huang, in further view of Afzal et al. (2019/0205812) hereinafter “Afzal”.

Regard claims 10 and 19, Fadell, in view of Huang, teach:  
The system of claim 5, wherein 
Fadell, in view of Huang, does not, but in related art, Afzal teaches:
the authorization request is sent based on the user having previously been granted limited access to the device a threshold number of times. (Afzal, ¶ [0081], lines 1-8, teach a number of completed requests (access grants a threshold number of times) associated with the requester computing device is used by a session analyzer when requesting a future transportation request (e.g., authorization request).)
 Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Fadell, Huang, and Afzal, to modify the facial authentication and user group assignment system as taught by Fadell in view of Huang to include the granting of authorization based on the user having previously been granted limited access to the device a threshold number of prior times as taught by Afzal.  The motivation to do so is to re-grant authorization requests to users already granted requests because it is likely they are already authorized and have a high priority to be granted authorization to use the system again (e.g., “making the common case fast” theory of computer science).

Claims 11 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Fadell, in view of Huang, in further view of Lucero (5,811,772) hereinafter “Lucero”. 

Regard claims 11 and 20, Fadell, in view of Huang, teaches:  
The system of claim 5, wherein 
Fadell, in view of Huang, does not, but in related art, Lucero teaches:
the authorization request is sent based on the user having previously been granted limited access to the device on a threshold number of consecutive days. (Lucero, column 12, lines 14-24, teaches allowing a gaming user to open an account without physical activity based on an amount of time previously spent playing a game; that could be a number of days or another time value.) 
  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Fadell, Huang, and Lucero, to modify the facial authentication and user group assignment system as taught by Fadell in view of Huang to include the granting of authorization based on the user having previously been granted limited access for a threshold number of consecutive days as taught by Lucero.  The motivation to do so is to re-grant authorization requests to users already granted requests for continuous time frames because it is likely they are already authorized and have a high priority to be granted authorization to use the system again (making the common case fast).

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Fadell, in in view of Huang, in further view of Bloch (7,849,507) hereinafter “Bloch”. 

Regard claim 12, Fadell, in view of Huang, teaches:  
The system of claim 5, wherein 
Fadell, in view of Huang, does not, but in related art, Bloch teaches:
the authorization request is sent based on the user having a reputation score over a threshold value. (Bloch, column 5, lines 60-64, teaches a “proxy 
  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Fadell, Huang, and Afzal, to modify the facial authentication and user group assignment system as taught by Fadell in view of Huang to include sending authorization request based on the user having a reputation score over a threshold value as taught by Bloch. The motivation to do so is to prioritize sending authorization requests based on reputation score because higher reputation scores may indicate a user that should be prioritized because they have previously had more access to system resources/groups and other features and/or may be in closer contact with an owner of the system than other users.

Claims 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Fadell, in view of Huang, in further view of Collins et al. (2010/0144323) hereinafter “Collins”. 

Regard claim 13, Fadell, in view of Huang, teaches:  
The system of claim 12, wherein 
Fadell, in view of Huang, does not, but in related art, Collins teaches:
the reputation score is based, at least in part, on a social network proximity to a user corresponding to the owner account. (Collins, ¶ [0072], lines 7-10, teach an )
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Fadell, Huang, and Collins, to modify the facial authentication and user group assignment system as taught by Fadell in view of Huang to include the reputation score is based, at least in part, on a social network proximity to a user corresponding to the owner account as taught by Collins.  The motivation to do so to increase reputation scores of those users with a social network proximity closer to the owner account because they have previously had more access to system resources/groups and other features and/or may be in closer contact with an owner of the system so they should be more prioritized to access the system with a higher score.

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2017/0201850 discloses a method for child wireless device activation to subscriber account of a master wireless device.  US 10,484,818 discloses a systems for providing location information about a registered user based on facial recognition.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.H./Examiner, Art Unit 2435                                                                                                                                                                                                        
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435